

113 SRES 283 ATS: To constitute the majority party’s membership on certain committees for the One Hundred Thirteenth Congress, or until their successors are chosen.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 283IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. Reid submitted the following resolution; which was considered and agreed toRESOLUTIONTo constitute the majority party’s membership on certain committees for the One Hundred Thirteenth Congress, or until their successors are chosen.That the following shall constitute the majority party’s membership on the following committees for the One Hundred Thirteenth Congress, or until their successors are chosen:Committee on Commerce, Science, and Transportation:Mr. Rockefeller (Chairman), Mrs. Boxer, Mr. Nelson, Ms. Cantwell, Mr. Pryor, Mrs. McCaskill, Ms. Klobuchar, Mr. Warner, Mr. Begich, Mr. Blumenthal, Mr. Schatz, Mr. Markey, Mr. Booker.Committee on Environment and Public Works:Mrs. Boxer (Chairman), Mr. Baucus, Mr. Carper, Mr. Cardin, Mr. Sanders, Mr. Whitehouse, Mr. Udall of New Mexico, Mr. Merkley, Mrs. Gillibrand, Mr. Booker.Committee on Small Business and Entrepreneurship:Ms. Landrieu (Chairman), Mr. Levin, Ms. Cantwell, Mr. Pryor, Mr. Cardin, Mrs. Shaheen, Mrs. Hagan, Ms. Heitkamp, Mr. Markey, Mr. Booker.